DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-6 and 16 are examined in this office action of which claim 16 is new and considered for the first time while claims 1-2 and 5-6 were amended in the reply dated 4/15/22. Claims 7-15 are withdrawn as directed to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the limitation “wherein the outer volume has an average surface grain density of 50,000 to 5,000,000 per mm2”. Claim 5 has also been amended to recite where “the outer volume has an average surface grain density of 60,000 mm2 to 120,000 per mm2.” Likewise, claim 6 has been amended to recite where “the outer volume has an average surface grain density of 80,000 mm2 to 2,000,000 per mm2.”  It is not clear that there is support in the application as filed for this amendment. While the original claim 1 and paragraph [0012] of the specification note that “structural defects can exhibit an average surface grain density of 50,000 to 5,000,000 per mm2” and that the outer volume has structural defects, it is not clear that the outer volume exhibits this surface grain density. Applicant points paragraphs [0016] and [0018] for support for this amendment (Applicant’s remarks, pg. 5, claim amendments). Paragraph [0016] relates to the overall makeup of the powder bed material and does not mention outer volume and paragraph [0018] relates to surface grain density of virgin metal particles and how surface grain density is calculated. Thus it is not clear that these amendments have support in the disclosure as filed. Claims 2-4 and 16 are also rejected as they depend from claim 1 and do not solve the above issue. 
Claim 1 has been amended to include the limitation “an inner volume with an average grain density of 20,000 per mm2 or less”. It is not clear that there is support in the application as filed for this amendment. While the original claim 1 and paragraph [0012] of the specification note that the metal particles have an intact inner volume, it is not clear that the inner volume exhibits this surface grain density. Applicant points paragraphs [0016] and [0018] for support for this amendment (Applicant’s remarks, pg. 5, claim amendments). Paragraph [0016] relates to the overall makeup of the powder bed material and does not mention outer volume and paragraph [0018] relates to surface grain density of virgin metal particles and how surface grain density is calculated. Applicant also states that the intended meaning of “intact inner volume was that the inner volume would have a defect density similar to virgin metal particles before surface treatment” (Applicant’s remarks, pg. 6, first full paragraph). However, this “intended” meaning is not apparent from the specification as filed. Thus it is not clear that these amendments have support in the disclosure as filed. Claims 2-6 and 16 are also rejected as they depend from claim 1 and do not solve the above issue. 

Claims 1-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “virgin metal particles” in line 3. It is not clear what is meant by virgin and how this modifies metal particles. It is not clear whether this means the metal powder has not been altered, whether it is free of impurities, both of these or some other meaning. Claims 2-6 and 16 are also rejected as they depend from claim 1 and do not solve the above issue. 

Claim 1 recites the limitation “the metal particles” in line 5. This recitation is repeated in claim 2, lines 1-2; claim 3, lines 2-3; claim 4, line 2; and claim 16; line 1. As there is a previous recitation in claim 1 of both “metal particles” and “virgin metal particles” it is not clear which metal particles these recitations refer back to and further limit. Claims 5-6 are also rejected as they depend from claim 1 and do not solve the above issue. 

	Claim 16 is related to further defining the metal particles recited in claim 1. Claim 16 recites where “the metal particles comprise tungsten carbide”. Tungsten carbide is a ceramic, not a metal and therefore makes the scope of the claim unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106756240 A (with provided English machine translation) of Duan in view of "Creation of Harmonic Structure Materials with Outstanding Mechanical Properties" Materials Science Forum, vol 706-709, 1 January 2012, pages 9-16 (as disclosed in the IDS) of Ameyama. 
As to claim 1, Duan discloses a titanium-based alloy material for 3D printing (Duan, claim 1) wherein the titanium-based alloy material is alloy powder particles (Duan, claim 6), meeting the claim limitation of a powder bed material. Duan discloses where the titanium-based alloy material contains by mass percent tungsten carbide 15 to 30%, nickel 2 to 5%, niobium 3 to 8%, vanadium 1 to 3%, copper 5 to 8%, molybdenum 5 to 10%, the balance being titanium and unavoidable impurities (Duan, claim 1). Duan discloses where the particle size is 30 ~ 150 μm (Duan, pg. 4 of translation, lines 33-34), meeting the limitation of 4 to 150 μm. Duan discloses a specific example where 1.5 kg of tungsten carbide powder, 0.5 kg of nickel powder, 0.8 kg of niobium powder, 0.3 kg of vanadium powder, 0.8 kg of copper powder, 1.0 kg of molybdenum powder and 5.1 kg of titanium powder are mixed together (Duan, pg. 4 of translation, lines 31-33). As this makes for a total of 10 kg of powder mixed together, this means that Duan is disclosing where 85% metal powders are mixed with 15% tungsten carbide, meeting the claim limitations of the powder bed material comprising 80 to 100% metal particles. Duan is also disclosing where 51% of the powder mix is titanium powder.
While it is not clear what is meant by “virgin metal particles”, see 112(b) rejection above, for the purposes of applying prior art, Duan’s disclosure of adding nickel powder, niobium powder, vanadium powder, copper powder, and molybdenum powder will be interpreted as meeting the claim limitations as these powders at the time of mixing have not been altered. Further, these additions to the titanium powder would also mean that 34% of the powder mixed is “virgin”, thereby meeting the claim limitations. Further, applicant notes that virgin metal particles exhibit an average surface grain density of up to about 20,000 per mm2 (Applicant’s specification, paragraph [0018]). As such, the “virgin” metal particles in Duan would be expected to exhibit this same surface grain density.
While Duan discloses where 51% of the powder mix is titanium powder, Duan does not disclose where 10 wt% to 90 wt% of the metal particles are surface-activated metal particles having an inner volume with an average grain density of 20,000 per mm2 or less and an outer volume with increased structural defects compared to the inner volume, and wherein the outer volume has  an average surface grain density of 50,000 to 5,000,000 per mm2.
Ameyama discloses pure Ti, Ti-6Al-4V, and SUS316L austenitic stainless steel powders (Ameyama, pg. 10, Experimental procedures) Ameyama discloses a particle size for the Ti particles of 150 μm and the particle size of the steel powder of 7 μm (Ameyama, pg. 10, Experimental procedures), meeting the claim limitation where the metal particles have a D50 value from 4 to 150 μm. Ameyama discloses where the powder is mechanically milled (Ameyama, pg. 10, Experimental procedures), to produce a microstructure design with Harmonic Structure (Ameyama, pg. 11, Results and Discussion). Ameyama discloses where the shell has a fine grain structure and the core has a coarse grain structure (Ameyama, pg. 11, Fig 1), where the multitude of cracks and other surface defects making the grain structure fine meets the claim limitation of an outer volume with structural defects, thereby the metal particles are surface-activated. 
Ameyama discloses where the core having a coarse grain structure (Ameyama, pg. 11, Fig 1) thereby displaying larger grain sizes, the inner volume is shown to be “intact” from damages while the outer volume with displays structural defects by its small grain size and meeting the claim limitations. Ameyama discloses where the Ti material has a shell grain size of 2.9 μm and a core grain size of 33.7 μm (Ameyama, pg. 13, Fig 4). A grain density of the shell – where the structural defects occur -- of 50,000 to 5,000,000 per mm2 can be approximated by estimating the shape of the grains with square shape being most efficient and a circle being the least efficient. 
                
                    50000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            50,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.00002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    5000000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            5,000,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.0000002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    0.00002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                     
                    0.00447
                    m
                    m
                    =
                    4.47
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                    0.0000447
                    m
                    m
                    =
                    0.447
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.00002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                     
                    0.00504
                    m
                    m
                    =
                    5.04
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                    0.000504
                    m
                    m
                    =
                    0.504
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
Thus the grain sizes disclosed by Ameyama for the shell grain size fall within the potential grain sizes claimed.
	Further, the grain size of the core can also be approximated by estimating the shape of the grains with square shape being most efficient and a circle being the least efficient.  
                
                    20000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            20,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.00005
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    0.00005
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                     
                    0.00707
                    m
                    m
                    =
                    7.07
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.00005
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                     
                    0.00797
                    m
                    m
                    =
                    7.97
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    5000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            20,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.0002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    0.0002
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                     
                    0.01414
                    m
                    m
                    =
                    14.14
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            

As the claim notes that the average grain density can be lower than this claimed amount, this means that the range includes grain sizes larger than this amount as there will be an inverse relationship between grain size and grain density as shown above for a calculation of a grain density of 5000 per mm2. As such, the core grain size disclosed by Ameyama of 33.7 μm (Ameyama, pg. 13, Fig 4) meets this limitation.
	Ameyama teaches that sintered material fabricated with powders with a shell/core structure have a harmonic microstructure which demonstrates high strength and high ductility at the same time thereby saving resources and energy (Ameyama, pg. 16, Conclusions section).
	As Duan and Ameyama both relate to powder metallurgy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Ti material which has a shell grain size of 2.9 μm and a core grain size of 33.7 μm as taught by Ameyama for the titanium in the powder mixture disclosed by Duan, thereby achieving a harmonic microstructure which demonstrates high strength and high ductility at the same time thereby saving resources and energy (Ameyama, pg. 16, Conclusions section).

	As to claim 2, Ameyama discloses pure Ti, Ti-6Al-4V, and SUS316L austenitic stainless steel powders (Ameyama, pg. 10, Experimental procedures), meeting the limitation where the metal particles are elemental metals or alloys of titanium and stainless steel.

	As to claims 3 and 4, these are both methods of making the powder med material claimed in claim 1. Thus applicant is claiming the product in a product-by-process manner. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, see MPEP 2113(I). As the methods of ball milling in claim 3 and flash heating in claim 4 are methods of achieving the structural defects as claimed in claim 1, these do not create further structural limitations of the powder bed material. As such, claims 3-4 are rejected for the reasons stated above in the rejection of claim 1.

As to claim 5, Ameyama does not explicitly disclose where the structural defects are caused by flash heating. However, as noted in the rejection of claims 3-4 above, this is claiming product-by-process and the process of flash heating is merely a way of introducing the structural defects to the outer volume of the powder bed material. As such, this limitation of flash heating does not impart any further structure to the product. 
Ameyama discloses where the Ti material has a shell grain size of 2.9 μm and a core grain size of 33.7 μm (Ameyama, pg. 13, Fig 4). While it is not clear how a structural defect can have a surface grain density, see 112(b) rejection above, for the purposes of applying prior art, a grain density of the shell – where the structural defects occur -- of 50,000 to 5,000,000 per mm2 can be approximated by estimating the shape of the grains with square shape being most efficient and a circle being the least efficient. 
                
                    60000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            60,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.0000167
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    120000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            120,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.00000833
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    0.0000167
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                     
                    0.00408
                    m
                    m
                    =
                    4.08
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.00000833
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                    0.00289
                    m
                    m
                    =
                    2.89
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000167
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                     
                    0.0046
                    m
                    m
                    =
                    4.61
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.00000833
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                    0.00326
                    m
                    m
                    =
                    3.26
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
Thus the grain sizes disclosed by Ameyama for the shell grain size fall within the potential grain sizes claimed.

As to claim 6, Ameyama discloses where the powder is mechanically milled (Ameyama, pg. 10, Experimental procedures), to produce a microstructure design with Harmonic Structure (Ameyama, pg. 11, Results and Discussion). Ameyama discloses where the Ti material has a shell grain size of 2.9 μm and a core grain size of 33.7 μm (Ameyama, pg. 13, Fig 4). While it is not clear how a structural defect can have a surface grain density, see 112(b) rejection above, for the purposes of applying prior art, a grain density of the shell – where the structural defects occur -- of 50,000 to 5,000,000 per mm2 can be approximated by estimating the shape of the grains with square shape being most efficient and a circle being the least efficient. 
                
                    80000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            80,000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.0000125
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    2000000
                    
                        
                            g
                            r
                            a
                            i
                            n
                        
                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            1
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                        
                            2000000
                             
                            g
                            r
                            a
                            i
                            n
                            s
                        
                    
                    =
                    0.0000005
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    p
                    e
                    r
                     
                    g
                    r
                    a
                    i
                    n
                
            
                
                    0.0000125
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                     
                    0.00353
                    m
                    m
                    =
                    3.53
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000005
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            b
                        
                        
                            2
                        
                    
                    =
                    0.00071
                    m
                    m
                    =
                    0.71
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    s
                    q
                    u
                    a
                    r
                    e
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000125
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                     
                    0.00398
                    m
                    m
                    =
                    3.98
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
                
                    0.0000005
                    m
                    
                        
                            m
                        
                        
                            2
                        
                    
                    =
                    
                        
                            π
                            r
                        
                        
                            2
                        
                    
                    ,
                     
                    D
                    =
                    2
                    r
                    =
                    0.000797
                    m
                    m
                    =
                    0.797
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                     
                    a
                    s
                    s
                    u
                    m
                    i
                    n
                    g
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                     
                    g
                    r
                    a
                    i
                    n
                    s
                
            
Thus the grain sizes disclosed by Ameyama for the shell grain size fall within the potential grain sizes claimed. 

	As to claim 16, it is not clear how tungsten carbide is a metal, see 112(b) rejection above. For the purposes of applying prior art, Duan discloses where the titanium-based alloy material contains by mass percent tungsten carbide 15 to 30% (Duan, claim 1) and Duan discloses a specific example where 1.5 kg of tungsten carbide powder are mixed together with titanium powder (Duan, pg. 4 of translation, lines 31-33).
Response to Arguments
With respect to the claim objections to claim 1, applicant’s amendments have cured the issues and the objections are withdrawn. 
With respect to the 112(b) rejection of claim 1 concerning intact inner volume, applicant’s deletion of intact has cured the issue and the rejection is withdrawn.
With respect to the 112(b) rejection of claim 1 concerning structural defects exhibit an average surface grain density, applicant’s amendments to outer volume cure this issue, however applicant should address the resulting 112(a) written description issue this amendment causes. 
With respect to the 112(b) rejection of claim 2, applicant’s deletion of tungsten carbide from the list of elemental metals or alloys cures the issue and the rejection is withdrawn, however new 112(b) is made over claim 16. 
With respect to the 103 rejection over Ameyama, it is agreed that Ameyama does not disclose metal particles that include 10 to 90 wt% virgin metal particles (Applicant’s remarks, pg. 8 last paragraph through pg. 9 first two paragraphs). However, a new rejection is made above in view of Duan. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733